Citation Nr: 0007668	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-48 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for left pes planus.

7.  Entitlement to service connection for right pes planus, 
with plantar fasciitis.

8.  Entitlement to an initial evaluation in excess of 10 
percent for rotator cuff tendonitis of the right shoulder.

9.  Entitlement to an initial compensable evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In a February 1998 rating decision, the RO increased the 
evaluation for the veteran's right shoulder disorder from 
zero to 10 percent, effective from September 1995.  As the 10 
percent disability evaluation represents less than the 
maximum available under applicable diagnostic criteria, the 
veteran's claim for a higher initial evaluation remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The claim of entitlement to service connection for right pes 
planus, with plantar fasciitis, will be addressed in both the 
REMAND and the REASONS AND BASES sections of this decision.  
The claims of entitlement to higher initial evaluations for a 
right shoulder disorder and sinusitis are addressed in the 
REMAND section of this decision.



FINDINGS OF FACT

1.  The veteran's hypertension has not been shown to be 
productive of diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.

2.  There is no competent medical evidence of a nexus between 
a current bilateral knee disorder and service.

3.  There is no competent medical evidence of a nexus between 
a current bilateral hip disorder and service.

4.  There is no competent medical evidence showing a current 
bilateral hearing loss disability.

5.  There is no competent medical evidence showing a current 
psychiatric disorder.

6.  There is no competent medical evidence of a nexus between 
the veteran's current left pes planus, which preexisted 
service, and service.

7.  There is competent medical evidence establishing a nexus 
between the veteran's current right pes planus with plantar 
fasciitis and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

2.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
bilateral hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for left 
pes planus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim of entitlement to service connection for right 
pes planus, with plantar fasciitis, is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a higher initial evaluation for 
hypertension

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial evaluation for hypertension is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

The RO initially granted service connection for hypertension, 
with a 10 percent evaluation assigned as of September 1995, 
in a January 1996 rating decision in light of in-service 
treatment for this disorder and the results of a November 
1995 VA general medical examination.  This examination 
revealed blood pressure of 160/102 in the sitting position, 
158/94 in the recumbent position, and 156/116 in the standing 
position.  

Other VA treatment records reflect frequent blood pressure 
readings, including 148/90 and 152/104 in November 1995, 
158/86 in May 1996, 146/84 in October 1996, 130/80 in 
November 1996, and 142/72 in April 1997.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  But see generally 
Fenderson v. West. 12 Vet. App 119 (1999) (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

The RO has evaluated the veteran's hypertension at the 10 
percent rate under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
This code section has been revised during the pendency of 
this appeal.  The prior criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997) contemplated only diastolic 
pressure, whereas the revised criteria for 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999) contemplates both diastolic and 
systolic pressure.  Under the revised criteria, a 10 percent 
evaluation is in order for diastolic pressure of 
predominantly 100 or more, or systolic pressure of 
predominantly 160 or more; also, a minimum evaluation is in 
order in cases of a history of diastolic pressure of 
predominantly 100 or more when continuous medication is 
required for control.  A 20 percent evaluation is warranted 
for diastolic pressure of predominantly 110 or more, or 
systolic pressure of predominantly 200 or more.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, there are no blood pressure readings showing 
systolic pressure of more than 200.  While one blood pressure 
reading, from November 1995, revealed diastolic pressure of 
110 or higher, the vast majority of blood pressure readings 
from that date and afterwards indicate diastolic pressure 
below 110.  In short, the veteran's hypertension has not been 
shown to be productive of diastolic pressure of predominantly 
110 or more, or systolic pressure of predominantly 200 or 
more.  Therefore, the preponderance of the evidence is 
against his claim for an initial evaluation in excess of 10 
percent for this disability.

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  Moreover, the veteran has not 
alleged, and the record does not demonstrate, that any recent 
findings were used in any way to deprive him of a higher 
rating when he was originally evaluated by the VA.  See 
Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected hypertension has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, organic diseases of the 
neurological system, and psychoses, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

Also, before service connection may be granted for hearing 
loss, that loss must be of a particular level of severity.  
For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 

The veteran's service medical records reflect that he 
complained of right knee pain in August and September of 
1994.  An August 1994 report contains an assessment of right 
prepatellar bursitis.  However, x-rays of the right knee from 
August 1994 were negative for any abnormalities.  The veteran 
complained of a history of knee symptomatology in his 
September 1995 Report of Medical History, but the 
corresponding separation examination report was negative for 
any knee disorders.  Subsequent to service, the veteran's 
November 1995 VA neurological examination contains a notation 
of "knee problems."  The veteran complained of knee pain 
during his November 1995 VA general medical examination, but 
no pertinent diagnosis was rendered.  The veteran was also 
treated for right knee tenderness in November 1996, with no 
discussion of etiology.

A review of the veteran's service medical records reflects 
complaints of right hip pain from September 1993, August 
1994, and September 1994.  However, x-rays of the right hip 
from August 1994 were negative for any abnormalities.  The 
veteran complained of a history of hip pain in his September 
1995 Report of Medical History, but the corresponding 
separation examination report was negative for any hip 
disorders.  The veteran's complaints of a slight popping 
sensation on full external rotation of the right hip were 
noted in the report of the veteran's November 1995 VA general 
medical examination, but no pertinent diagnosis was rendered.  

The Board has reviewed the veteran's service medical records 
and observes that, while he underwent several audiological 
evaluations during service, none of these evaluations showed 
a pure tone threshold in excess of 20 decibels between 500 
and 4000 Hertz.  Similarly, the veteran's November 1995 VA 
audiological evaluation revealed no pure tone thresholds in 
excess of 20 decibels, and bilateral Maryland CNC speech 
recognition scores were 96 percent.

The veteran's service medical records are entirely negative 
for any complaints of, or treatment for, psychiatric 
symptomatology, aside from a notation of "some stress" from 
his September 1995 Report of Medical History and a September 
1995 mental status evaluation report that indicated an 
anxious mood but included no diagnoses.  The only pertinent 
post-service medical evidence of record, the report of the 
veteran's November 1995 VA psychiatric examination, reflects 
that there was no psychiatric diagnosis shown upon 
examination.

A diagnosis of mild and asymptomatic pes planus was noted in 
the veteran's July 1992 service enlistment examination 
report, thus demonstrating that this disability preexisted 
service.  See 38 U.S.C.A. § 1111 (West 1991) (a veteran's 
medical soundness at entry into service is presumed, except 
for disorders noted at entry into service).  The veteran was 
treated for right foot symptomatology during service and 
complained of a history of foot problems in his September 
1995 Report of Medical History, but no left foot 
symptomatology was noted in the report of his September 1995 
separation examination.  The veteran's November 1995 VA 
general medical examination report addresses his right foot 
plantar fasciitis but does not mention any left foot 
symptomatology, other than the fact that the left foot was 
moderately flat without pronation.

In this case, even assuming that the veteran currently 
suffers from bilateral knee and hip disorders, there is no 
competent medical evidence of a nexus between such disorders 
and service.  There is also no competent medical evidence 
showing a current bilateral hearing loss disorder (under the 
criteria of 38 C.F.R. § 3.385 (1999)) or a current 
psychiatric disorder.  In regard to the veteran's left foot 
pes planus, which pre-existed service, the Board finds that 
there is no competent medical evidence of a nexus between 
this current disorder and service.  In other words, this 
disorder was not noted at discharge from service, and there 
is no post-service evidence relating any current left foot 
symptomatology to service; as such, there is no competent 
medical evidence suggesting a worsening of this underlying 
disorder during service.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (1999); see also Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

Indeed, the only evidence of record supporting the veteran's 
claims is the lay evidence of record, including his June 1996 
Notice of Disagreement and his August 1996 Substantive 
Appeal.  However, the veteran has not been shown to possess 
the medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection, these 
claims must be denied as not well grounded.  Since the 
veteran's claims for service connection are not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board recognizes that, in a February 1998 rating 
decision, the RO continued the denial of all of these claims, 
except for the claim for service connection for pes planus, 
as not well grounded.  While the Board has denied that 
particular claim as not well grounded as well, the United 
States Court of Appeals for Veterans Claims has held that 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis in an RO decision.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

III. Right foot pes planus

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for right pes planus is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In other words, this claim is plausible and capable 
of substantiation.  The Board has based this preliminary 
determination on evidence showing treatment for right foot 
plantar fasciitis in August 1995, during service, and 
evidence of right foot plantar fasciitis in the veteran's 
November 1995 VA general medical examination report.  See 
generally Hampton v. Gober, 10 Vet. App. 481 (1997) (a claim 
for service connection may be well grounded when the 
disability in question is noted at a time proximately close 
to service, even if there is no medical nexus opinion of 
record).  However, no determination as to the merits of this 
claim will be made in this decision.


ORDER

An initial evaluation in excess of 10 percent for 
hypertension is denied.

A well-grounded claim not having been submitted, service 
connection for a bilateral knee disorder is denied.

A well-grounded claim not having been submitted, service 
connection for a bilateral hip disorder is denied.

A well-grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.

A well-grounded claim not having been submitted, service 
connection for a psychiatric disorder is denied.

A well-grounded claim not having been submitted, service 
connection for left pes planus is denied.

The claim of entitlement to service connection for right pes 
planus, with plantar fasciitis, is found to be well grounded, 
and this claim is granted to this extent only.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for service connection for 
right pes planus and for higher initial evaluations for a 
right shoulder disorder and sinusitis.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  This duty includes securing private 
and VA medical records to which a reference has been made, as 
well as conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  If an examination report is incomplete, the 
Board must await its completion, or order a new examination, 
before deciding the veteran's claim.  Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  

While the veteran's November 1995 VA general medical 
examination contains findings of right foot plantar 
fasciitis, the veteran has not yet been seen by an examiner 
for the purpose of determining whether his current right foot 
pes planus, which, as indicated above, preexisted service, 
was aggravated as a result of service.  See 38 U.S.C.A. 
§§ 1111, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).  
This examiner should specifically address the question of the 
etiology of the veteran's current right foot plantar 
fasciitis.

In regard to the veteran's claim for a higher initial 
evaluation for a right shoulder disorder, the Board observes 
that, in his August 1996 Substantive Appeal, he reported 
right shoulder treatment from "Doctor Argood" in July 1996.  
The Board has reviewed the veteran's VA treatment records and 
observes that none of these records contain any references to 
this particular doctor.  As such, further efforts should be 
made to obtain any existing records from this doctor.  Also, 
as the veteran's treatment records reflect frequent treatment 
for this disorder subsequent to the November 1995 VA general 
medical examination, a further VA examination is in order.

Also, the Board notes that the veteran's VA general medical 
examination was conducted in November 1995, prior to the 
grant of service connection for sinusitis.  This examination 
report, however, contains no discussion of this disability, 
although the veteran has received subsequent VA outpatient 
treatment for sinusitis and has complained of increasing 
sinusitis episodes.  In view of this, a further examination 
of the veteran for this disability is warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the full name and 
address of "Doctor Argood."  He should 
also be requested to fill out a release 
form for records from this doctor.

2.  Then, the RO should request any 
records of medical treatment from 
"Doctor Argood" since the veteran's 
discharge from service in September 1995.  
Any records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file, 
if possible.

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and extent of his service-
connected right shoulder disability and 
sinusitis, as well as the nature, extent, 
and etiology of his right foot disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies, 
including range of motion studies of the 
right shoulder and right foot, should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide pertinent diagnoses 
for the veteran's right shoulder 
disability and sinusitis, with an 
explanation of all current symptoms, if 
demonstrated.  The examiner should 
further indicate whether, and to what 
extent, the veteran's right shoulder 
disability is productive of painful 
motion, functional loss due to pain, 
and/or excess fatigability.  
Additionally, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
underlying right foot pes planus worsened 
in degree during service; in rendering 
this opinion, the examiner should comment 
on the etiology of the veteran's current 
right foot plantar fasciitis.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
right pes planus, with plantar fasciitis; 
and entitlement to higher initial 
evaluations for rotator cuff tenderness 
of the right shoulder and sinusitis.  If 
the determination of any of these claims 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



